UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13712 TECHE HOLDING COMPANY (Exact name of registrant as specified in its charter) Louisiana 72-128746 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1120 Jefferson Terrace Boulevard New Iberia, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(337) 365-0366 N/A Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 1, 2013 Class $.01 par value common stock Outstanding Shares TECHE HOLDING COMPANY QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2013 (unaudited)and September 30, 2012 3 Unaudited Consolidated Statements of Income for the three and nine months ended June 30, 2013 and 2012 4 Unaudited Consolidated Statements of Comprehensive Income for the three and nine months ended June 30, 2013 and 2012 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended June 30, 2013 and 2012 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosure About Market Risk 33 Item 4 Controls and Procedures 33 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 2 TECHE HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) June 30, September 30, 2012* ASSETS (unaudited) Cash and due from banks $ $ Interest-bearing deposits Securities available-for-sale at fair value (amortized cost of $14,628 and $18,584) Securities held-to-maturity—at amortized cost (estimated fair value of $68,684 and $68,390) Loans receivable—net of allowance for loan losses of $8,038 and $8,559 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Real estate owned, net Prepaid expenses and other assets Goodwill Life insurance contracts Premises and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable Accounts payable and other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock, 5,000,000 shares authorized, none issued - - Common stock, $.01 par value, 10,000,000 shares authorized; 4,786,181 and 4,734,035 shares issued, 2,026,938 and 2,033,336 outstanding 47 47 Additional paid-in capital Retained earnings Treasury stock, 2,759,243and 2,700,669 shares - at cost (57,377 ) (54,786 ) Accumulated other comprehensive income on available for sale securities TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Unaudited Consolidated Financial Statements. * derived from audited financial statements 3 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended Nine Months Ended June 30, June 30, INTEREST INCOME Interest and fees on loans $ Interest and dividends on investments Other interest income TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Advances from Federal Home Loan Bank TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON INTEREST INCOME: Total other-than temporary impairment losses - ) - ) Portion of impairment losses recognized in or reclassified from other comprehensive loss - ) - ) Net impairment losses recognized in earnings - ) - ) Service charges and other Gain on sale of premises and equipment - Gain on equity securities 3 - 3 - Gain on sale of loans 49 71 71 Other income TOTAL NON INTEREST INCOME NON INTEREST EXPENSE: Compensation and employee benefits Occupancy expense Marketing and professional FDIC premiums and assessment Other operating expenses TOTAL NON INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ See Notes to Unaudited Consolidated Financial Statements. 4 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (IN THOUSANDS) For Three Months For Nine Months Ended June 30, Ended June 30, Net income $ Previously recorded non-credit OTTI loss reclassed and recognized as a loss in the statement of income - 62 - 62 Unrealized gains (losses), gross ) ) Unrealized gains (losses), tax effect ) Unrealized gains (losses), net oftax ) ) 85 Comprehensive income $ See Notes to Unaudited Consolidated Financial Statements. 5 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) For the Nine Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion of discount on investmentsand mortgage-backed securities 23 ) Impairment of debt securities - Provision for loan losses Provision for loss on real estate owned 75 Loss on sale of OREO 30 82 Gain on securities (3 ) - Gain on sale of loans ) ) Depreciation Excess tax benefits from share-based payment arrangements ) ) Change in accounts payable and other liabilities ) ) Change in life insurance contracts ) ) Amortization of intangible assets 5 9 Change in prepaid expenses and other assets Change in accrued interest receivable ) Change in accrued interest payable ) 39 Stock-based compensation 65 Other– net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Principal repayments of mortgage-backed securities available for sale Principal repayments of securities held to maturity Purchase of securities held to maturity ) ) Purchase of securities available for sale and equity securities ) ) Proceeds from sale of equity securities 15 - Net loan originations ) ) Purchase of loans ) ) Proceeds from sale of loans (Purchase) redemption of FHLB stock ) Proceeds from sale of OREO Purchase of premises and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment ofESOP loan - 65 Net increase in deposits Net (decrease) increase in FHLB advances ) Net (decrease) increase in advance payments by borrowers for taxes and insurance ) Dividends paid ) ) Excess tax benefits from share-based payment arrangements 70 29 Proceeds from exercise of stock options Purchase of common stock for treasury ) ) Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental schedule of noncash investing activities: Accumulated other comprehensive income, net Taxes ) 85 Transfer from loans to real estate owned Loans originated to finance sale of real estate owned See Notes to Unaudited Consolidated Financial Statements. 6 TECHE HOLDING COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - PRINCIPLES OF CONSOLIDATION The consolidated financial statements as of June 30, 2013 and September 30, 2012 and for the three and nine months ended June 30, 2013 and 2012, include the accounts of Teche Holding Company (the “Company”) and its subsidiary, Teche Federal Bank (the “Bank”). The Company’s business is conducted principally through the Bank. All significant inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form10-Q and, therefore, do not include all information necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, all adjustments, consisting of normal recurring accruals, which, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements, have been included. The results of operations for the three and nine months ended June 30, 2013 are not necessarily indicative of the results that may be expected for the entire fiscal year or any other period. These financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2012. NOTE 3 - INCOME PER SHARE Basic and diluted net income per share is computed based on the weighted average number of shares outstanding during each period. Diluted net income per share reflects the potential dilution that could occur if stock options were exercised, resulting in the issuance of common stock that then shared in the net income of the Company. Following is a summary of the information used in the computation of basic and diluted income per common share for the three and nine months ended June 30, 2013 and 2012 (in thousands). Three Months Ended Nine Months Ended June 30, June 30, Weighted average number of common shares outstanding - used in computation of basic income per common share Effect of dilutive securities: Common stock equivalents 34 23 29 21 Weighted average number of common shares outstanding plus effect of dilutive securities - used in computation of diluted net income per common share For the three and nine months ended June 30, 2013 and 2012, net income for determining diluted earnings per share was equivalent to net income. Options to purchase shares that have been excluded from the determination of diluted earnings per share because they are antidilutive (the exercise price is higher than the current market price) amounted to approximately 3,000 and 47,200 for the three and nine months ended June 30, 2013 and 2012, respectively. 7 NOTE 4 - NEW ACCOUNTING PRONOUNCEMENTS ASU-Accounting Standards Update (2013-02), Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.The amendments in this Update do not change the current reporting requirements for net income or other comprehensive income (OCI), but finalize reporting requirements related to reclassifications out of accumulated other comprehensive income (AOCI). Presentation requirements were originally addressed in ASU 2011-05, but delayed by ASU 2011-12 as a result of feedback received and have been modified in this Update to address those concerns. This Update requires entities to provide information about significant amounts reclassified out of AOCI. If the reclassified amount is required to be reclassified in its entirety to net income in the same reporting period, the entity is required to present, either on the face of the income statement or in the notes, the impact of the reclassification on the respective line items of net income. For other amounts that are reclassified partially to the balance sheet and partially to the income statement (i.e. those amounts that are not reclassified in their entirety to net income in the same reporting period), the entity must cross-reference to other disclosures that provide additional detail about those amounts. For public entities, the amendments in this Update are effective prospectively for reporting periods beginning after December 15, 2012.The adoption of this standard did not have a material impact on the consolidated financial statements. NOTE 5 – FAIR VALUE MEASUREMENTS The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. Available for sale securities are recorded at fair value on a recurring basis. Additionally, from time to time, the Company may be required to record at fair value other assets or liabilities on a nonrecurring basis, such as securities held-to-maturity, loans held for sale, loans held for investment and certain other assets. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting, other than temporary impairment accounting or impairments of individual assets. This is a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: Level 1- Observable inputs such as quoted prices in active markets; Level 2- Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3- Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The Company evaluates fair value measurement inputs on an ongoing basis in order to determine if there is a change of sufficient significance to warrant a transfer between levels.For example, changes in market activity or the addition of new unobservable inputs could, in the Company’s judgment, cause a transfer to either a higher or lower level.For the nine months ended June 30, 2013, there were no transfers between levels. Following is a description of valuation methodologies used for assets recorded at fair value. Investment Securities Securities available for sale are valued at quoted market prices where available. If quoted market prices are not available, fair values are based on quoted market prices of comparable securities. These are inputs used by a third-party pricing service used by the Company.Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include mortgage-backed securities issued by government-sponsored entities. Securities classified as Level 3 include asset-backed securities in less liquid markets.Securities held to maturity are valued using discounted cash flow models that use assumptions about prepayment speeds, coupon default rates, discount rates and timing and other assumptions that may affect the amounts of cash flows.The Company periodically updates its understanding of the inputs used and compares valuations to an additional third party source. 8 Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC 310, “Accounting by Creditors for Impairment of a Loan.” The fair value of impaired loans is estimated using one of several methods, including collateral value if the impaired loan is collateral-dependent, which is typically derived from appraisals that take into consideration prices in observed transactions involving similar assets and similar locations.Each appraisal is updated on an annual basis, either through a new appraisal or through an internal review process.Other methods used to determine fair value are enterprise value, liquidation value and discounted cash flows.The fair value of impaired loans that are not collateral dependent would require a measure using a discounted cash flow analysis considered to be a Level 3 input.Fair value is re-assessed at least quarterly, or more frequently when circumstances occur that indicate a change in fair value.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At June 30, 2013, substantially all of the impaired loans were evaluated based on the fair value of the collateral less estimated costs to sell.Impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. Fair value is also used on a nonrecurring basis for nonfinancial assets and liabilities such as foreclosed assets, and other real estate owned measured at fair value for purposes of assessing impairment.A description of the valuation methodologies used for nonfinancial assets measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, is set forth below. Other Real Estate Owned Other Real Estate Owned (“OREO”), consisting of properties obtained through foreclosure or in satisfaction of loans, is reported at the lower of cost or fair value, determined on the basis of current appraisal, comparable sales, and other estimates of value obtained principally from independent sources, adjusted for estimated selling costs (Level3).The fair value of OREO is based on a property’s appraised value adjusted at management’s discretion to reflect a further decline in the fair value of properties since the time the appraisal analysis was performed.The Company has experienced that appraisals quickly become outdated due to the volatile real-estate environment.The inputs used to determine the fair value of OREO fall within Level 3.At the time of foreclosure, any excess of the loan balance over the fair value of the real estate held as collateral is treated as a charge against the allowance for loan losses. Gains or losses on sale and generally any subsequent adjustments to the value are recorded as a component of OREO expense. 9 The following tables present the fair value measurements of financial assets measured at fair value on a recurring and nonrecurring basis as of June 30, 2013 and September 30, 2012, respectively, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value. Fair Value Measurements using: Fair Value At June 30, 2013 Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) (In thousands) Assets valued on a recurring basis: Mortgage-backed securities: Government National Mortgage Assoc. $ - - Federal Home Loan Mortgage Corp. - - Federal National Mortgage Assoc. - CMOs: Government National Mortgage Assoc. - - Marketable equity securities - - Total recurring $ - Assets valued on a non-recurring basis: Impaired loans $ - - Other real estate owned - - Total non-recurring $ - - 10 Fair Value
